Citation Nr: 0101036	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-15 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $2,508.00, plus accrued interest.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1945.  

This appeal arises from a April 1999 decision of the Winston-
Salem, North Carolina, Regional Office's (RO) Committee on 
Waivers and Compromises (Committee) that determined the 
veteran was not entitled to waiver of recovery of an 
overpayment of nonservice-connected disability pension (NSC) 
in the amount of amount of $2,508.00, plus accrued interest.

The veteran has requested a hearing before a traveling member 
of the Board of Veterans' Appeals (Board).  In a letter of 
early January 2000, the RO informed the veteran that he was 
scheduled for a Board hearing at the RO in mid-February 2000.  
The veteran responded in mid-January 2000 that he would 
attend this hearing.  Unfortunately, the veteran failed to 
report for this hearing.  He has not submitted any 
contentions showing good cause for his absence, nor has he 
requested that this hearing be rescheduled.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  He has also received adequate notice of the pertinent 
laws and regulations and an opportunity to present his 
arguments and contentions.

2.  There is no evidence of fraud, misrepresentation or bad 
faith on the part of the appellant.

3.  The veteran was at fault in the creation of his 
indebtedness.  There was no fault on the part of the VA in 
the creation of this indebtedness.

4.  Collection of the veteran's indebtedness would not cause 
him undue hardship or defeat the purpose of the VA benefit.  
The veteran did not rely on the NSC pension to relinquish a 
valuable right or incur a legal obligation, and failure to 
collect the indebtedness would result in an unfair gain to 
the veteran.


CONCLUSION OF LAW

1.  Recovery of an overpayment of NSC pension benefits in the 
amount of $2,508.00, plus accrued interest, would not violate 
the principles of equity and good conscience.  38 U.S.C.A. § 
5302(c) (West 1991); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(a), 
20.704 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating decision of June 1977, the RO determined that the 
veteran was eligible for a NSC pension and was awarded such 
benefits.  He was notified of this award by letter (VA Form 
20-822a) of July 1977.  It is unclear whether this letter 
informed the veteran that he was required to disclose to the 
VA any changes in his income.  A letter from the RO in 
January 1979 notified the veteran of his continued payment of 
NSC pension.  This letter did not inform the veteran that he 
was responsible to report any changes in his income.  In July 
1980, the RO issued the veteran a letter that informed him 
that his NSC pension would continue.  He was also informed 
that:

The monthly pension you are now receiving 
will continue unchanged unless...your net 
worth becomes excessive, or your income 
exceeds a limitation...

The RO sent a letter to the veteran in November 1991 that 
informed him that he would continue to received NSC pension 
based on the information he had provided in an Eligibility 
Verification Report.  He was specifically instructed to 
"[n]otify [VA] immediately if there is any change in (his) 
income or net worth..."

The last income information received form the veteran was an 
Eligibility Verification Report dated in October 1993.  He 
indicated that he had not received any income from wages 
during 1993 and did not expect any income from wages during 
1994.

In a letter of September 1998, the RO informed the veteran 
that he would no longer received NSC pension based on 
information that his income exceeded the prescribed 
limitation due to his unreported wages.  He was found to owe 
the VA for overpayment of his NSC pension on the grounds that 
he had failed to report earned income.  In December 1998, the 
veteran requested that recovery of this debt be waived by the 
VA.

The veteran submitted a Financial Status Report (FSR) in 
February 1999.  He acknowledged that he was currently 
employed with a gross monthly salary of $190.00.  His net 
take home pay from this employment was $170.54.  When added 
to his monthly Social Security income, his total monthly net 
income was $845.54.  The veteran claimed that his monthly 
expenses; to include rent and utilities of $203.00, food of 
$200.00, cable TV of $36.00, telephone of $25.00, medical 
insurance of $39.00, life insurance of $56.00, "pace maker" 
of $42.00, and doctors bills of $81.00, and monthly 
installments payments for a "paper" of $5.00 and car repair 
of $50.00; for total monthly expenses of $737.00.  This left 
a net monthly excess of income over expenses totaling 
$108.54.  His total installment indebtedness was $203.00.  
The veteran's only reported assets were an automobile worth 
$200.00.  He claimed that he had no income from interest, 
bonds, or real estate.

In a written statement attached to the FSR, the veteran 
asserted that he had not understood that he was required to 
report his earned wages.  He argued that since this earned 
income was not counted by the Social Security Administration 
(SSA), he did not think it would be counted by the VA.  The 
veteran also contended that he did not have much monthly 
income left for necessities after his expenses had been 
deducted.  He again asked that recovery of his NSC pension 
overpayment be waived.

The Committee denied the veteran's request for a waiver in 
April 1999.  It was determined that the veteran had not 
committed fraud, misrepresentation, or acted in bad faith, 
but he was liable for the overpayment.  On the basis of the 
principles of equity and good conscious, it was found that a 
waiver of this overpayment was not warranted.  

II.  Analysis

Any indebtedness of a veteran can be waived only when the 
following factors are determined to exist:

(1)  There is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having 
an interest in obtaining the waiver; and

(2)  Collection of such indebtedness would be against 
equity and good conscience.

38 C.F.R. § 1.963(a).

The standard "Equity and Good Conscience", will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U. S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the U. S. 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive:

(1).  Fault of debtor.  Where actions of 
the debtor contribute to the creation of 
the debt.

(2).  Balancing of faults.  Weighing the 
fault of the debtor against the VA's 
fault.

(3).  Undue hardship.  Whether collection 
would deprive the debtor or his family of 
basic necessities.

(4).  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5).  Unjust enrichment.  Failure to make 
restitution would result in an unfair 
gain to the debtor.

(6).  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation. 

38 U.S.C.A. §  5302(c); 38 C.F.R. § 1.965(a).

The record indicates that the veteran has been appropriately 
notified of the legal criteria pertaining to, and the reasons 
and bases for his denial of, a waiver of recovery of his VA 
indebtedness in the SOC issued in June 1999.  He has also 
availed himself of the opportunity to present argument 
regarding his claim in written statements to include his 
substantive appeal.  Regarding his claim on the creation of 
the indebtedness, the veteran's assertions were specifically 
considered in both the Committee's decision of April 1999 and 
in the SOC issued in June 1999.  Both the veteran and his 
representative have been presented with opportunities to 
argue his contentions and the applicable law and regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993), Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Considering these facts, 
appellate review is appropriate at this time.

The veteran has not directly contested the calculated amount 
of his VA indebtedness and, in any event, the calculations of 
the Committee appear to be mathematically accurate.  The only 
argument presented by the veteran that his VA indebtedness 
was not valid, is that the VA failed to inform him of the 
requirement to report changes in his earned income.  VA 
letters, however, of July 1980 and November 1991 clearly 
indicate otherwise.  In November 1991, prior to the creation 
of his overpayment, the veteran was instructed to report any 
changes in his financial situation.  Thus, the Board finds 
that the veteran was in fact properly informed of the need to 
promptly report any changes in his income.  The veteran has 
also argued that he thought his earned income was not counted 
against his VA NSC pension since it did not affect his SSA 
income.  However, he has failed to point to any VA 
notification, let alone law or regulation, that would support 
such a belief.  A challenge to the validity of the veteran's 
debt cannot be based purely on his unsubstantiated beliefs.  
Based on the above analysis, the Board finds that the 
veteran's current VA indebtedness was properly created.

Pursuant to 38 U.S.C.A. § 5302, a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The Committee concluded that 
the facts in this case do not show the presence of any of the 
preceding factors and the Board agrees with that conclusion.  
As a result, the Board's decision on appeal will be limited 
to the determination of whether or not waiver of recovery of 
the VA indebtedness is warranted on the basis of equity and 
good conscience.

The undersigned finds no fault on the part of the VA in the 
creation of the veteran's indebtedness.  As noted above, he 
received appropriate notification of his responsibilities in 
reporting his income and the calculations of this 
indebtedness appear accurate.  Recovery of this overpayment 
would not defeat the purpose of the extended VA benefit.  The 
NSC pension was to insure that a wartime veteran maintained a 
minimum income above the poverty threshold.  As the veteran 
is shown to maintain this level of income without the 
assistance of NSC pension, the creation of his indebtedness 
did not defeat the purpose of the program.  As the veteran 
did not abide by responsibilities to report his income, 
allowing him not to repay his VA indebtedness would unjustly 
enrich him when compared to other VA beneficiaries who are 
unable to acquire earned income.  Finally, the veteran has 
not claimed that his reliance on the NSC pension resulted in 
him relinquishing a valuable right or incurring a legal 
obligation.

It has been contended by the veteran that recovery of his VA 
indebtedness would cause an undue financial hardship that 
would result in the lose of necessities of life.  A review of 
the veteran's finances as detailed in the FSR of February 
1998 indicates that after subtracting his monthly expenses 
the veteran is left with $108.54 per month after paying for 
all other expenses.  However, part of his expenses includes 
what appear to be monthly payments for cable television and a 
newspaper totaling $41.00.  Such expenses clearly are not 
necessities of life.  Conceivably these additional funds 
could be applied to the veteran's debt with little personal 
cost.  Thus, the veteran does have a sufficient net monthly 
income to afford to make some type of monthly payment on his 
VA indebtedness.  In addition, the veteran reported monthly 
payments of $50.00 for indebtedness related to his 
automobile.  A waiver of recovery of his VA indebtedness 
would merely place his other creditors at a favorable 
advantage to the VA.  It is noteworthy, that in February 1999 
he reported that his total installment indebtedness amounted 
to only $203.00 and presumably would now be paid off allowing 
these funds to also be available for reduction of his VA 
indebtedness.  Based on the financial evidence submitted in 
February 1999, it appears the veteran has income to meet the 
necessities of life.  Thus, the repayment of his VA 
indebtedness would not cause him an undue hardship by 
depriving him of basic necessities.

Based on the above analysis, the undersigned finds that the 
principles of equity and good conscience do not favor a 
waiver of recovery of the veteran's NSC pension indebtedness 
in the amount of $2,508.00, plus accrued interest.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


